Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 1 of 48 Page ID #:1



 1   Elizabeth M. Locke, P.C. (Pro Hac Vice
 2   Application Forthcoming), VA Bar No. 71784
     CLARE LOCKE LLP
 3   10 Prince Street
 4   Alexandria, VA 22314
     Telephone: (202) 628-7400
 5   Email: libby@clarelocke.com
 6
     Michael B. McClellan, CBN 241570
 7   NEWMEYER & DILLION LLP
 8   895 Dove Street, Fifth Floor
     Newport Beach, CA 92660
 9   Telephone: (949) 854-7000
10   Email: Michael.McClellan@ndlf.com
11
12   Attorneys for Plaintiff CoreCivic, Inc.
13                         UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
16   CORECIVIC, INC.,                           CIVIL ACTION NO: 2:20­CV­02128
17                   Plaintiff,                 COMPLAINT FOR:
18
     v.                                         1. DEFAMATION
19
                                                2. DEFAMATION BY
20   CANDIDE GROUP, LLC and                        IMPLICATION
21
     MORGAN SIMON,
22
23                   Defendants.

24
25         1.        This defamation action arises out of Candide Group LLC’s and
26   Morgan Simon’s (“Defendants”) campaign to promote two demonstrable
27   falsehoods for the purpose of driving capital away from CoreCivic, Inc. and toward
28   the investment products Defendants profit from.

                                               -1-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 2 of 48 Page ID #:2



 1           2.      First, although CoreCivic does not and has never operated
 2   immigrant detention facilities for children separated from their parents at the
 3   border—and although those facilities are operated by the government or by other
 4   companies1—Defendants have deliberately led the public to believe otherwise,
 5   exploiting the Families Belong Together movement and misdirecting public outrage
 6   over the Trump Administration’s family separation policy for their own financial
 7   gain.
 8           3.      Second, although CoreCivic does not lobby for harsher sentencing
 9   or immigration laws, Defendants have recklessly and repeatedly promoted the
10   myth that the company lobbies to incarcerate as many people as possible for as long
11   as possible.
12           4.      Defendants promoted these falsehoods in numerous posts and
13   marketing pieces on Forbes.com, on social media, and elsewhere. Defendants did
14   so with actual malice, disregarding their first-hand knowledge, intentionally
15   disregarding numerous publicly available sources rebutting their false claims,
16   purposefully avoiding contacting CoreCivic for comment before publication, and—
17   when specifically put on notice of the truth and asked to retract—doubling down on
18   and republishing their false accusations, all in furtherance of a plan to financially
19   enrich themselves at CoreCivic’s expense.
20           5.      Defendants’ falsehoods have had their intended effect and have
21   caused CoreCivic financial and reputational harm, prompting the public to shun and
22   avoid the company and driving up the cost of capital for the company.
23           6.      CoreCivic brings this action to set the record straight, to vindicate
24   the company’s rights under civil law, to recover compensatory and punitive
25   damages for the harm Defendants have caused, and to stand up for the thousands of
26
27   1
      All bold and italic emphases added unless otherwise noted. All underlining in
28   original unless otherwise noted.
                                               -2-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 3 of 48 Page ID #:3



 1   people who work at CoreCivic.
 2                                         PARTIES
 3         7.        Plaintiff CoreCivic, Inc. provides a broad range of services
 4   designed to help local, state, and federal governments meet their respective needs in
 5   a cost-effective manner. These services include managing correction and detention
 6   facilities, providing real estate solutions, and maintaining reentry centers.
 7   CoreCivic is an industry leader that has lobbied in favor of criminal justice reforms
 8   to reduce recidivism and incarceration rates by helping people more successfully
 9   reenter society upon their release. The company is headquartered in Tennessee and
10   incorporated in Maryland.
11         8.        The Candide Group, LLC (“Candide”) is a for-profit California
12   State Registered Investment Advisor with $40 million of client assets under
13   management that is focused on convincing high-net worth individuals and
14   companies to redirect their capital to the investment products the company profits
15   from promoting. Candide is a domestic California company and is headquartered in
16   Alameda County, California. Upon information and belief, Candide has two
17   members: Morgan Simon and Aner Ben-Ami, a resident of Oakland, California
18   who is domiciled in California.
19         9.        Morgan Simon is a financial advisor and a founding partner and
20   50% owner of Candide. At all times relevant to this Complaint, Simon was
21   speaking on behalf of both herself and Candide. On information and belief, Simon
22   is a United States Citizen who resides in Los Angeles County and is domiciled in
23   California.
24                             JURISDICTION AND VENUE
25         10.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
26   1332 because the parties are citizens of different states and the amount in
27   controversy exceeds $75,000, exclusive of interest and costs.
28         11.       This Court has personal jurisdiction over Defendants pursuant to
                                               -3-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 4 of 48 Page ID #:4



 1   California’s long-arm statute, Cal. C.C.P.§ 410.10, which extends jurisdiction to the
 2   full extent permissible under the Due Process Clause of the United States
 3   Constitution, because (1) Candide is a domestic California company and is
 4   headquartered in California; (2) Simon is a resident of and is domiciled in
 5   California; (3) Defendants do business in California; and (4) Defendants published
 6   the statements giving rise to this action in California.
 7           12.      Venue is proper under 28 U.S.C. § 1391 (b) and (c) because a
 8   substantial portion of the events or omissions giving rise to this action occurred in
 9   this judicial district, because Simon is a resident of this judicial district, and
10   because Candide is a resident of California.
11                                            FACTS
12           13.      Defendant Simon is a registered investment advisor in California
13   and has worked in the financial industry for nearly two decades.2
14           14.      In order to differentiate herself from a flooded field of for-profit
15   investment advisors, Simon claims that she has redefined and revolutionized the
16   archetypal “investor” or venture capitalist in their “ivory tower of three-piece suits,
17   board rooms, and bank vaults,” by promoting “socially conscious” investments. Id.
18           15.      Simon boasts that she has “personally influenced over $150 billion
19   in funds since 2001.” Id. Simon claims she is able to distill “a practice previously
20   reserved for Wall Street into a language spoken on every main street in the world.”
21   Id.
22           16.      In 2013, Simon co-founded and became a 50% owner of Defendant
23   Candide, a for-profit financial investment firm.3
24           17.      Candide differentiates itself in the investment firm industry by
25
26
27   2
         Morgan Simon, http://morgansimon.com/morgans-bio.
28   3
         Candide Group, https://candidegroup.com/.
                                                -4-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 5 of 48 Page ID #:5



 1   attempting to convince investors, institutions, and banks to divest from companies
 2   like CoreCivic and to invest in the investment products Candide sells. Id.
 3             18.     While Candide focuses on private investments, it also actively
 4   partners with other financial managers to “build diverse, impactful portfolios across
 5   asset classes,” and “has supported over 65 investments in companies and funds,”
 6   including private equity and venture funds and real estate funds.4
 7             19.     Defendants profit by identifying companies and investment funds
 8   for their clients, in exchange for either a fixed fee or fixed percentage of the client’s
 9   investment in the funds or companies they select.
10             20.     Defendants currently have $40 million of client assets under
11   management. Defendants charge their clients approximately $420,000-500,000
12   annually if they choose a fixed fee structure.5 And clients choosing to invest
13   through an Investment Management fee structure are charged a percentage of their
14   invested assets, as follows:6
15
16
17
18
19             21.     Defendants encourage clients and potential clients to invest in the
20   companies and funds they support and partner with. Id.
21             22.     The more capital Defendants redirect from companies like
22   CoreCivic into the investment products Defendants offer, the more money
23   Defendants make.
24
25
     4
26       Candide Group, Our Portfolio, https://candidegroup.com/portfolio.
     5
27       Candide Group ADV II.
28   6
         Id.
                                               -5-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 6 of 48 Page ID #:6



 1           23.     Simon also sought to expand her and Candide’s public profiles in
 2   the financial industry by publishing a book entitled “Real Impact: The Economics
 3   of Social Change.”7 Simon also makes money and profits from sales of her book.
 4           24.     To further expand their public profile and client base, Defendants
 5   have published marketing pieces on the Forbes.com platform and exploited the
 6   Forbes brand to promote themselves and Simon’s book. In her Forbes biography,
 7   Simon describes herself as an “investor” first. Defendants recklessly and
 8   intentionally publish false statements in marketing pieces on Forbes.com, with the
 9   intent to redirect capital from companies like CoreCivic and into the companies and
10   investment funds from which Defendants profit.
11           25.     While these marketing pieces identify Simon as the author, the
12   pieces are written on behalf of both Defendants. This is not only evident from the
13   language within the text of these pieces, but through Candide’s “Full Disclosure”
14   which is hyperlinked on the bottom of each post.8 This Candide Disclosure
15   confirms that “the information and opinions stated [within the post] reflect Candide
16   Group’s views as of the time of publication.” Id.
17       The Trump Administration’s Family Separation Policy Ignites A Movement
18           26.     On the campaign trail in 2015-2016, then-candidate Donald Trump
19   made immigration a centerpiece of his campaign, offering a more hard-lined
20   approach to immigration policy than previous administrations and his opponents.
21
22
     7
       Morgan Simon, Real Impact: The New Economics of Social Change (2017),
23
     available at, https://www.amazon.com/Real-Impact-Economics-Social-
24   Change/dp/1568589808/ref=sr_1_2?crid=30LJ9M0P9OK4&keywords=real+impac
     t+the+new+economics+of+social+change&qid=1572395052&sprefix=real+impact,
25
     aps,133&sr=8-2.
26   8
       Candide Group Disclosures 3, available at,
27   https://docs.google.com/document/d/1HdOh3uInhXvBzHUWKPVWoF8C9ACfH8
     PDcXFb0D_GZdo/edit.
28
                                             -6-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 7 of 48 Page ID #:7



 1   He launched his campaign with a speech alleging Mexico was “sending people that
 2   have a lot of problems, and they’re bringing those problems with us. They’re
 3   bringing drugs. They’re bringing crime. They’re rapists.” Trump’s rhetoric on
 4   immigration drew ire from many Americans, who became concerned that his stance
 5   on immigration over the southern border would lead to inhumane policies meant to
 6   deter illegal border crossings.
 7         27.       After President Trump took office, many Americans were on high
 8   alert about immigration policies his administration would initiate to deter
 9   immigration at the southern border.
10         28.       In early 2017, government watchdogs and news outlets began
11   reporting that the Trump Administration was considering separating all
12   undocumented children from their families if they crossed the southern border, as a
13   deterrent against border crossings.
14         29.       On March 7, 2017, John Kelly, then Secretary of State, confirmed
15   the fears of many by admitting that the Trump Administration was in fact
16   considering such a policy.
17         30.       Under previous administrations, border-crossers were only
18   occasionally prosecuted and separated from their families, and children were only
19   separated from their parents when authorities had concerns for their well-being or
20   could not confirm that an adult was in fact a child’s legal guardian.
21         31.       In the summer of 2018—in response to families of asylum seekers
22   fleeing violence in Central America—Jeff Sessions announced that the Trump
23   Administration had enacted a “zero tolerance” policy at the southern border and the
24   Departments of Justice and Homeland Security would partner together to prosecute
25   everyone who crossed the border illegally and, in doing so, would separate all
26   children who crossed the border with their parents.
27         32.       Sessions issued a warning to parents who contemplated a border
28   crossing, stating: “If you are smuggling a child, then we will prosecute you and that
                                              -7-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 8 of 48 Page ID #:8



 1   child will be separated from you as required by law. If you don’t like that, then
 2   don’t smuggle children over our border.”
 3         33.        Over a six-week period, between April 19 and May 31, 2018, the
 4   Administration reported that nearly 2,000 children were separated from their
 5   families as part of the zero-tolerance initiative.
 6         34.        Because of the large number of children being separated from their
 7   families at the border, the Trump Administration did not place them in foster homes
 8   as previous administrations had done and, instead, placed separated children in
 9   immigration detention centers.
10         35.        The Trump Administration’s family separation policy sparked
11   international condemnation, as people from all walks of life and political leanings
12   became heartbroken and outraged over photographs and accounts of children
13   separated from their parents and locked up in a metal cage with bed pads and mylar
14   blankets at the U.S. Border Patrol facilities in Clint, Texas and McAllen, Texas:
15
16
17
18
19
20
21
22
23
24
25
26         36.        Public outrage galvanized a movement against the Trump
27   Administration’s family separation policy—the likes of which had never been seen
28   before. Tens of thousands of citizens in all 50 states and numerous non-profit
                                                -8-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 9 of 48 Page ID #:9



 1   organizations opposed the family separation policy under the banner and hashtag
 2   “#FamiliesBelongTogether,” and participated in rallies and protests across the
 3   country.
 4          37.       Religious and political leaders demanded that the administration
 5   stop separating children from their families and locking them up in detention
 6   centers.
 7          38.       Six hundred Methodists filed a formal complaint against Jeff
 8   Sessions for his involvement in the family separation policy, charging him with
 9   child abuse, immorality, racial discrimination, and “dissemination of doctrines
10   contrary to the standards of doctrine of the United Methodist Church.”
11          39.       Protestors and elected officials camped outside of detention
12   facilities to bring awareness to the plight of the children and demand that the
13   Administration put a stop to the family separation policy.
14          40.       In June 2019, a video of a U.S. Attorney’s oral argument before the
15   United States Court of Appeals for the Ninth Circuit went viral and drew renewed
16   condemnation of the family separation policy and the Trump Administration’s
17   argument that it was not required to provide soap, toothbrushes, or beds to detained
18   migrant children separated from their parents.
19          41.       That same month, reports began to emerge from immigration
20   attorneys alleging hundreds of migrant children separated from their parents were
21   being held in harsh conditions at the U.S. Customs and Border Protection’s station
22   in Clint, Texas. Lawyers warned that “kids are taking care of kids, and there’s
23   inadequate food, water and sanitation for the 250 infants, children and teens” at
24   certain detention facilities.
25     CoreCivic Has Never Operated Any Of The Facilities That House Children
26     Separated From Their Families Pursuant To The Trump Administration’s
27                                   Family Separation Policy
28          42.       CoreCivic does not, nor has it ever, operated any immigration
                                               -9-
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 10 of 48 Page ID #:10



  1   detention facilities for children separated from their parents pursuant to the
  2   government’s family separation policy.9
  3           43.     CoreCivic does not operate and has never operated the U.S.
  4   Customs and Border Protection stations in Clint, Texas or in McAllen, Texas—the
  5   facilities that galvanized the Families Belong Together movement in response to the
  6   Trump Administration’s family separation policy.
  7           44.     The immigration detention facilities that house children separated
  8   from their parents at the border are either run by the government or by other
  9   companies.
 10           45.     CoreCivic does not operate any border patrol facilities.
 11       Defendants Exploit the Families Belong Together Movement For Their Own
 12                                      Financial Gain
 13           46.     Defendants saw an opportunity to exploit the Families Belong
 14   Together movement for their own financial gain: they could promote Candide’s for-
 15   profit investment offerings by misdirecting public outrage—and thereby
 16   redirecting capital—over something CoreCivic does not do and has never done:
 17   namely, operating immigrant detention facilities for children separated from their
 18   parents pursuant to the government’s family separation policy.
 19           47.     Beginning in September 2018, Defendants repeatedly targeted
 20   CoreCivic and The GEO Group, Inc. (“GEO Group”) with accusations falsely
 21   connecting them to the immigrant detention facilities for separated children that
 22   were the focus of the Families Belong Together movement and the resistance to the
 23   Trump Administration’s family separation policy. Although neither CoreCivic nor
 24
 25   9
        CoreCivic, What We Do,
 26   http://www.corecivic.com/hubfs/_resources/What%20We%20Do%20Card.pdf
 27   (“We don’t provide housing for any children who aren’t under the supervision of a
      parent. We also don’t operate shelters for unaccompanied minors, nor do we
 28   operate border patrol facilities.”).
                                               - 10 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 11 of 48 Page ID #:11



  1   GEO Group run any of those facilities, Defendants targeted CoreCivic and GEO
  2   Group because they have the two largest market capitalizations in the private prison
  3   industry and therefore offered Defendants the largest potential financial gain from
  4   redirected capital.
  5         48.        Defendants launched a comprehensive campaign across multiple
  6   public channels to exploit the Families Belong Together movement, to mislead the
  7   public about CoreCivic’s involvement in the family separation policy, and to
  8   encourage investors, institutions, and banks to divest from CoreCivic and invest in
  9   products from which Defendants profit. For example, in a September 25, 2018
 10   Forbes post entitled “What Do Big Banks Have To Do With Family Detention?
 11   #FamiliesBelongTogether Explains,” Defendants wrote:
 12                The two largest prison companies, CoreCivic and Geo
 13                Group, have over $2BN a year in ICE contracts,
 14                managing some of the detention centers that have been at
 15                the heart of the controversy over the separation of
 16                families….”10
 17         49.        Defendants went on to plug Candide by stating that the company
 18   joined the Families Belong Together movement to urge banks to stop financing
 19   CoreCivic. Id.
 20         50.        As part of that post, Defendants promoted two Families Belong
 21   Together coalition members in Defendants’ pitch to potential investors about “the
 22   relationship of banks to family detention,” with the intent of convincing potential
 23   investors that they can help stop family separation as “both investors and retail
 24
 25   10
         Morgan Simon, What Do Big Banks Have To Do With Family Detention?
 26   #FamiliesBelongTogetherExplains, Forbes (Sept. 25, 2018),
 27   https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-
      to-do-with-family-detention-familiesbelongtogether-explains/#5adf83f62b6a,
 28   attached as Exhibit A.
                                              - 11 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 12 of 48 Page ID #:12



  1   customers” by divesting from any financial institution with ties to CoreCivic. Id.
  2         51.       In a March 5, 2019 Forbes post entitled “JPMorgan Chase is Done
  3   With Private Prisons”11 and a September 30, 2019 post entitled “GEO Group
  4   Running Out of Banks as 100% of Known Banking Partners Say ‘No’ to the Private
  5   Prison Sector,”12 Defendants connected banks’ withdrawal of funding to the
  6   Families Belong Together campaign against the family separation policy.
  7         52.       In Defendants’ posts urging divestment from CoreCivic,
  8   Defendants beckoned potential investors to invest in the alternative investments
  9   from which they profit—with $40 million of client assets under management—by
 10   hyperlinking to Defendants’ website and social media feeds that promote Candide,
 11   its products, and Simon’s book.
 12         53.       Defendants also used Twitter to help boost the reach of their smear
 13   campaign against CoreCivic and to encourage people to divest from CoreCivic in
 14   favor of the investment products from which Defendants profit.
 15         54.       Simon, acting on behalf of herself and Candide, tweeted links to
 16   Defendants’ Forbes posts about CoreCivic, and in a March 6, 2019 tweet, Simon
 17   coupled the Forbes marketing piece with the hashtag “#FamiliesBelongTogether,”
 18   to ensure that readers would tie the statements in her posts about CoreCivic to the
 19   detention of immigrant children separated from their parents:
 20
 21
 22
      11
 23     Morgan Simon, JPMorgan Chase Is Done With Private Prisons, Forbes (Mar. 5,
      2019), https:///www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-
 24   done-with-private-prisons/#123dd363690d, attached as Exhibit B.
 25   12
        Morgan Simon, GEO Group Running Out of Banks as 100% of Known Banking
 26   Partners Say ‘No’ to the Private Prison Sector, Forbes (Sept. 30, 2019),
 27   https://www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-
      banks-as-100-of-banking-partners-say-no-to-the-private-prison-
 28   sector/#7b005d032986, attached as Exhibit C.
                                              - 12 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 13 of 48 Page ID #:13



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23         55.      Defendants knew that tying CoreCivic to the movement against
 24   family separation would mislead the public to conclude that CoreCivic ran the
 25   facilities that detained unaccompanied minors and were the focus of the movement:
 26   Defendants admitted in a “clarification” to the March 5, 2019 post that they know
 27
 28
                                             - 13 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 14 of 48 Page ID #:14



  1   that the terminology “family separation” focuses on “the detention of children.”13
  2         56.       The Defendants’ tweets also misled the public about CoreCivic by
  3   conveying that large financial institutions withdrew their financing from CoreCivic
  4   in response to the Families Belong Together movement, while deliberately omitting
  5   the material fact that CoreCivic does not and has never run the immigrant detention
  6   facilities for separated children that were at the heart of that movement:
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
      13
 27     Morgan Simon, JPMorgan Chase Is Done With Private Prisons, Forbes (updated
      Oct. 10, 2019), https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-
 28   chase-is-done-with-private-prisons/ - 73470464690d, attached as Exhibit D.
                                               - 14 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 15 of 48 Page ID #:15



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20           57.       Simon appeared on The Van Jones Show to talk about Defendants’
 21   campaign against companies like CoreCivic. During that interview, Simon took
 22   credit for the financial and reputational harm Defendants’ accusations have caused
 23   CoreCivic, stating that through the Families Belong Together coalition she has been
 24   able to pressure “over 60 percent” of the known banks providing credit and term
 25   loans to CoreCivic” to pull their funding which “mean[s] [CoreCivic is] going to be
 26   struggling when it’s time to raise more money....”14
 27
 28   14
           The Van Jones Show, CNN (Oct. 19, 2019), transcript available at,
                                              - 15 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 16 of 48 Page ID #:16



  1        Defendants Knew and Recklessly Disregarded the Falsity of Their Claims
  2            About CoreCivic’s Involvement in the Family Separation Policy
  3           58.      On the “What We Do” section of CoreCivic’s publicly available
  4   website, the company states in bold print that “CoreCivic never has and never will
  5   house unaccompanied minors.”15
  6           59.      This information was readily available to Defendants before they
  7   published their false accusations on Forbes.com and on their social media accounts.
  8   CoreCivic being one of Defendants’ primary targets, Defendants have visited and
  9   read CoreCivic’s website, including the “What We Do” section of it.
 10           60.      Moreover, Defendants close the protests of the immigrant detention
 11   facilities that house unaccompanied minors. Accordingly, Defendants had first-
 12   hand knowledge that none of those facilities are operated by CoreCivic.
 13           61.      Defendants purposefully avoided reaching out to CoreCivic for
 14   comment before publishing their false accusations about the company because they
 15   knew that the truthful information CoreCivic would have provided undercuts the
 16   Defendants’ marketing materials and investment strategies.
 17           62.      On October 2, 2019, CoreCivic sent a letter putting Defendants on
 18   formal notice of the facts—CoreCivic has never and will never house
 19   unaccompanied minors pursuant to the family separation policy—and demanding
 20   that the false accusations be retracted.16
 21           63.      Instead of retracting their false statements, Defendants published a
 22   purported “clarification” to the March 5 post that dismisses the truth as something
 23
 24
      http://transcripts.cnn.com/TRANSCRIPTS/1910/19/vjs.01.html.
 25
      15
       CoreCivic, What We Do, What We Don’t Do, http://www.corecivic.com/what-
 26   we-do-what-we-dont-do.
 27   16
        Letter from Elizabeth Locke and Megan Meier to Morgan Simon (October 2,
 28   2019), attached as Exhibit E.
                                                   - 16 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 17 of 48 Page ID #:17



  1   “CoreCivic has stated,” and states that Defendants view “the phenomena of family
  2   separation” as including incarceration of any kind.17
  3            64.      Defendants’ writings reveal that Defendants knew that their posts
  4   about CoreCivic, “family separation,” and the “Families Belong Together”
  5   movement would be understood by reasonable readers to mean that CoreCivic
  6   operates immigrant detention facilities for children separated from their parents at
  7   the U.S. border pursuant to the family separation policy.
  8            65.      For example, in both their October 10 response letter to CoreCivic
  9   and in their “clarification” to the March 5 post, Defendants admitted that the
 10   “terminology of ‘family separation’ tends to focus on the detention of children.”18
 11            66.      In their September 25, 2018 post, Defendants published a
 12   marketing piece featuring members of Families Belong Together who explained
 13   that the movement “emerged in response to the family detention crisis, starting with
 14   the recent separation of families at the border.…”19 In that post, Defendants also
 15   falsely claimed that “CoreCivic … manag[es] some of the detention centers that
 16   have been at the heart of the controversy over the separation of families and
 17   incarceration of individuals for crossing the US border.” Id.
 18            67.      After receiving CoreCivic’s letter explaining that the company does
 19   not and has never managed any of the detention centers at the heart of the family
 20   separation controversy, Defendants made a deliberate choice to republish their false
 21   statement to a new audience by hyperlinking to that post in their update to the
 22   March 5, 2019 post.20
 23
 24
      17
           Exhibit D.
 25
      18
 26        See Id.
      19
 27        Exhibit A.
 28   20
           Exhibit D.
                                               - 17 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 18 of 48 Page ID #:18



  1            68.         On October 29, 2019, CoreCivic sent another letter apprising
  2   Defendants of the facts—CoreCivic has never and will never house unaccompanied
  3   minors pursuant to the family separation policy—and again demanding that the
  4   false accusations be retracted.21 Defendants did not retract them.
  5                             Defendants Falsely Accuse CoreCivic of
  6                  Lobbying For Harsher Sentences And Immigration Laws
  7            69.         Beginning in March 2019, Defendants launched a smear campaign
  8   against CoreCivic on a second front: falsely accusing the company of lobbying for
  9   harsher sentences and immigration laws.
 10            70.         Defendants published these false claims in order to promote the
 11   investment products from which Defendants profit by deceiving investors,
 12   institutions, and banks about CoreCivic’s lobbying efforts.
 13            71.         For example, in their March 5, 2019 post touting JPMorgan
 14   Chase’s withdrawal of financing from “the private-prison industry,” Defendants
 15   wrote:
 16                     GEO Group and CoreCivic have a long history of
 17                     profiting from mass incarceration: they make money
 18                     when beds are filled, justly or unjustly, which is why
 19                     they’ve spent $25M on lobbying over the past three
 20                     decades to push for harsher criminal justice and
 21                     immigration laws.22
 22
               72.         Defendants also published this false claim in their September 30,
 23
      2019 post applauding large financial institutions for divesting from CoreCivic and
 24
      encouraging other institutions, investors, and banks to do the same. In that post,
 25
 26   21
        Letter from Elizabeth Locke and Megan Meier to Marcia Hoffman (October 29,
 27   2019), attached as Exhibit F.
 28   22
           Exhibit B.
                                                   - 18 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 19 of 48 Page ID #:19



  1   Defendants wrote:
  2                     Given [CoreCivic’s and GEO Group’s] business model
  3                     depends on keeping a consistent number of people
  4                     incarcerated, it’s been speculated and critiqued that this is
  5                     why GEO Group and CoreCivic have spent $25M on
  6                     lobbying over the past three decades to push for harsher
  7                     criminal justice and immigration laws.23
  8
                 73.       In the same paragraph, Defendants encouraged “every day” people
  9
      to put an end to CoreCivic’s purported efforts to “funnel[] more detainees into their
 10
      facilities” by closing their accounts with banks that finance CoreCivic:
 11
                        A cycle emerges when one follows the money in banks,
 12
                        banks lend that money out to the private prison industry,
 13
                        the private prison industry uses that financing for their
 14
                        day to day work including lobbying, which successfully
 15
                        funnels more detainees into their facilities, and banks reap
 16
                        a payoff from their loans.24
 17
 18              74.       In both posts, while imploring investors to divest from CoreCivic,
 19   Defendants encourage potential investors to invest in their alternative investments
 20   by hyperlinking to Simon’s website and social media feeds, which promote
 21   Candide and its products.
 22         CoreCivic Does Not Lobby For Any Policies Or Legislation That Would
 23    Determine The Basis For Or Duration Of Any Individual’s Incarceration Or
 24                                              Detention
 25              75.       CoreCivic has never lobbied for harsher sentences or immigration
 26
      23
 27        Exhibit C.
 28   24
           Id.
                                                    - 19 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 20 of 48 Page ID #:20



  1   laws.
  2           76.         To the contrary, CoreCivic has lobbied in favor of criminal justice
  3   reforms to reduce recidivism and incarceration rates by helping people successfully
  4   reenter society upon their release.
  5           77.         In 2014, Core Civic made a series of commitments with the goal of
  6   creating the best inmate reentry program in corrections facilities. The three core
  7   pledges were:
  8                  Reentry will be a “Day One” priority at CoreCivic facilities;
  9                  Every CoreCivic professional will be a reentry professional;
 10                  Every dollar government partners invest in reentry will be a dollar
 11                    proven to reduce recidivism.
 12           78.         Along with these commitments, CoreCivic has established
 13   measurable goals for evaluating success and holding itself accountable for long-
 14   term progress.
 15                  Defendants Knew And Recklessly Disregarded The Truth
 16                             About CoreCivic’s Lobbying Efforts
 17           79.         In publishing their false claims about CoreCivic’s lobbying activity,
 18   Defendants knew and recklessly disregarded the facts.
 19           80.         Before publication, Defendants were aware of and read at least two
 20   articles that rebutted their false claims about CoreCivic’s lobbying efforts.
 21           81.         First, Defendants had read an NPR article stating that CoreCivic
 22   (formerly known as Corrections Corporation of America) had no role in drafting or
 23   supporting the Arizona immigration law that required law enforcement to arrest and
 24   detain anyone who could not show proof that they were in the U.S. legally.25
 25
 26
      25
 27     Laura Sullivan, Prison Economics Help Drive Ariz. Immigration Law, NPR (Oct.
      28, 2010), https://www.npr.org/2010/10/28/130833741/prison-economics-help-
 28   drive-ariz-immigration-law.
                                                  - 20 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 21 of 48 Page ID #:21



  1         82.        Second, Defendants had read a Business Insider article that
  2   expressly acknowledged that CoreCivic does not lobby for any policies that
  3   “determine ‘the basis for or duration of an individual’s incarceration or
  4   detention.’”26
  5         83.        CoreCivic’s website also contains detailed information about the
  6   company’s lobbying activity, including several annual “Political Activity and
  7   Lobby Reports,” and states:
  8                CoreCivic’s political and governmental relations activities
  9                are designed to educate federal, state and local officials on
 10                the benefits of partnerships corrections, CoreCivic’s
 11                ability to assist them in meeting their needs and our track
 12                record of success. Our company does not, under
 13                longstanding policy, lobby for or against policies or
 14                legislation that would determine the basis for or duration
 15                of an individual’s incarceration or detention.
 16
            84.        CoreCivic being one of their primary targets, Defendants have
 17
      visited and read CoreCivic’s website, including the “Political Activity and
 18
      Lobbying Reports” section of it.
 19
            85.        In addition to this information that was in Defendants’ hands before
 20
      publication, the nature of CoreCivic’s lobbying activity is also disclosed in
 21
      numerous reliable sources in the public domain, including government websites and
 22
      non-profit websites.
 23
            86.        For example, both Senate.gov and House.gov provide easy access
 24
 25
 26
      26
 27     Michelle Mark, The biggest problem with private prisons starts on Capitol Hill,
      Business Insider (Aug. 20, 2016), https://www.businessinsider.com/private-prisons-
 28   lobby-for-their-own-existence-2016-8.
                                               - 21 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 22 of 48 Page ID #:22



  1   to the Lobbying Act Disclosure Database.27 With respect to CoreCivic, each
  2   relevant disclosure form noticeably states that under CoreCivic’s policy, the
  3   company does “not lobby for or against any policies or legislation that would
  4   determine the basis for an individual’s incarceration or detention.”28
  5         87.       A simple Google search also reveals that many non-profits and
  6   government watchdogs have databases on their websites allowing users to search
  7   for lobbying disclosures.
  8         88.       ProPublica’s database yields results for CoreCivic’s lobbying
  9   activities,29 and the details provided on these disclosures contain a clear disclaimer
 10   that “Consistent with CoreCivic Policy,” the firm “does not lobby for or against any
 11   policies or legislation that would determine the basis for an individual’s
 12   incarceration or detention.” 30
 13         89.       OpenSecrets.org’s database also produces CoreCivic’s lobbying
 14
 15
      27
 16     See The United States Senate, Query the Lobby Disclosure Act Database,
      https://soprweb.senate.gov/index.cfm?event=selectFields&reset=1;
 17   https://disclosurespreview.house.gov/?index=%22lobbying-
 18   disclosures%22&size=10&sort=[{%22_score%22:true},{%22field%22:%22registr
      ant.name%22,%22order%22:%22asc%22}].
 19
      28
        Examples of this language can be found on the Senate.gov website at:
 20
      https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=83F35D12
 21   -FB49-4FBF-8F8A-47F6ED682B84&filingTypeID=60 and the House.gov website
      here: http://disclosures.house.gov/ld/ldxmlrelease/2019/Q2/301058394.xml.
 22
      29
 23    ProPublica, https://projects.propublica.org/represent/lobbying/search?utf8=%E2
      %9C%93&search=CoreCivic+Inc.&commit=Search.
 24
      30
        ProPublica, CoreCivic,
 25
      Inc.,https://projects.propublica.org/represent/lobbying/r/301016424; ProPublica,
 26   CoreCivic, Inc.,https://projects.propublica.org/represent/lobbying/r/300981160;
 27   ProPublica, CoreCivic,
      Inc.,https://projects.propublica.org/represent/lobbying/r/301016853; ProPublica,
 28   CoreCivic, Inc.,https://projects.propublica.org/represent/lobbying/r/300983664.
                                               - 22 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 23 of 48 Page ID #:23



  1   reports by year, and each report identifies the issues the lobbying firms employed
  2   by CoreCivic work on and contains the same disclosure above.31
  3            90.     Because CoreCivic was a primary target of their marketing and
  4   investment strategy, Defendants visited and reviewed this publicly-available
  5   information about CoreCivic on at least one of these websites and knew, before
  6   making their false statements, that CoreCivic does not and has not lobbied for
  7   harsher sentences and immigration laws. Defendants intentionally disregarded this
  8   wealth of publicly available information.
  9            91.     Defendants also purposefully avoided reaching out to CoreCivic for
 10   comment before publication, because they knew that CoreCivic would provide
 11   them truthful information that it does not lobby for longer sentences, which would
 12   have undercut Defendants’ investment and marketing strategies.
 13   Defendants Refuse To Retract Their False Claims That CoreCivic Lobbies For
 14        Harsher Sentencing And Immigration Laws And Instead Publish New False
 15                                           Claims
 16            92.     In the October 2, 2019 letter, CoreCivic apprised Defendants of the
 17   truth about its lobbying activities, directed them to the publicly available
 18   information confirming the facts, and demanded that the false claims be retracted.
 19            93.     Instead of retracting their statements, Defendants doubled down
 20   and published additional false allegations about CoreCivic’s lobbying efforts.
 21            94.     Despite CoreCivic’s explicit request that Defendants reach out to
 22   the company before publishing any additional claims about it, Defendants again
 23   purposefully avoided contacting CoreCivic for comment before publishing new
 24   false statements about the company.
 25
 26
      31
 27     OpenSecrets, CoreCivic, Inc.,
      https://www.opensecrets.org/orgs/lobby.php?id=D000021940.
 28
                                               - 23 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 24 of 48 Page ID #:24



  1         95.          In their October 10, 2019 “updates” to the March 5 and September
  2   30 posts,32 Defendants dismissed the truth as something “CoreCivic say[s],” and
  3   doubled down on their false allegations about the company’s lobbying activities,
  4   writing that:
  5                   Disclosures show [CoreCivic has] lobbied on a number of
  6                   bills related to funding of ICE enforcement over the years.
  7                   GEO Group and CoreCivic say that they don’t lobby on
  8                   legislation or policies that would affect the basis for or
  9                   length of incarceration or detention, but according to the
 10                   Justice Policy Institute, [the] compan[y] ha[s] served on
 11                   task forces of the American Legislative Exchange Council
 12                   (ALEC), which has written and promoted model
 13                   legislation focused on mandatory minimum sentences,
 14                   three strikes laws, and ‘truth in sentencing’ legislation.
 15
            96.          As Defendants intended, this passage again falsely conveys to
 16
      readers that CoreCivic lobbies for harsher criminal sentences.
 17
            97.          It also contains new false allegations about CoreCivic, accusing the
 18
      company of partnering with ALEC to write and promote legislation for mandatory
 19
      minimum sentences, three strikes laws, and “truth in sentencing” legislation.
 20
            98.          These new allegations are also false.
 21
            99.          CoreCivic has never written or promoted model legislation focused
 22
      on mandatory minimum sentences, three strikes laws, or “truth in sentencing”
 23
 24
 25   32
        Exhibit D; Morgan Simon, GEO Group Running Out of Banks as 100% of
 26   Known Banking Partners Say ‘No’ to the Private Prison Sector, Forbes (Oct. 10-
 27   11, 2019 update), https://www.forbes.com/sites/morgansimon/2019/09/30/geo-
      group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-
 28   sector/#3eafc7593298, attached as Exhibit G.
                                                  - 24 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 25 of 48 Page ID #:25



  1   legislation.
  2            100.      While CoreCivic had a passive, non-voting membership in
  3   ALEC—America’s largest nonpartisan organization of state legislatures—it has not
  4   been a member or had any involvement with ALEC in nearly a decade.
  5            101.      The report cited by Defendants in support of their false accusation
  6   about CoreCivic’s lobbying activities is misleading and nearly a decade old.
  7            102.      Before publishing these additional false statements, Defendants
  8   were aware of the lobbying disclosures showing CoreCivic’s lobbying, that
  9   Defendants falsely described as “related to funding for ICE enforcement,” did not
 10   seek to increase enforcement of immigration laws or increase the amount of
 11   immigrant detention or incarceration in any way, but included lobbying for the
 12   “Cellphone Jamming Reform Act,” which would make prisons safer by enabling
 13   them to block contraband cellphones that pose a serious risk to security; for
 14   appropriations bills so that the government would be able to honor existing
 15   contracts; and for the “Fair Chance to Compete for Jobs Act,” to help former
 16   inmates compete fairly for employment with federal agencies and federal
 17   contractors.
 18            103.      In the October 29, 2019 letter, CoreCivic again apprised
 19   Defendants of the truth about its lobbying activities and demanded that the false
 20   claims be retracted—including the new false claims.33 Defendants did not retract
 21   their false statements.
 22                     CoreCivic Has Suffered Reputational And Financial Harm
 23                           As A Result of Defendants’ False Accusations
 24            104.      As a result of Defendants’ false accusations, CoreCivic has suffered
 25   reputational and financial harm.
 26            105.      Defendants intended to harm CoreCivic. Defendants admittedly
 27
 28   33
           Exhibit F.
                                                - 25 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 26 of 48 Page ID #:26



  1   attempted to influence investors to divest from CoreCivic, encouraged the public to
  2   stop working with banks that finance CoreCivic, and pressured banks to stop
  3   financing CoreCivic.
  4            106.     Before Defendants’ publication of the false accusations about
  5   CoreCivic and their campaign to encourage banks to stop financing CoreCivic’s
  6   industry, many large banks were competing for CoreCivic’s business. This
  7   competition gave CoreCivic leverage to negotiate favorable financing terms.
  8            107.     In early March of 2019, JP Morgan, a bank with which CoreCivic
  9   had a banking relationship, announced that it would no longer bank with the private
 10   prison industry because, companies in CoreCivic’s industry had become targets of
 11   protests over Trump administration immigration policies.
 12            108.     Defendants immediately took to the Forbes platform to congratulate
 13   themselves for their role in causing JP Morgan’s announcement—writing in their
 14   March 5th post: “in 2018, united under the hashtag #FamiliesBelongTogether, 80+
 15   organizations came together to form a corporate accountability committee targeting
 16   big banks…Candide Group and its project Real Money Moves, are members of this
 17   committee.”34
 18            109.     Nevertheless, another bank indicated that it would be able to
 19   arrange a loan for CoreCivic with favorable terms.
 20            110.     Then on June 26, 2019, Bank of America announced that it would
 21   no longer finance private prison companies, which, on information and belief, it did
 22   because of public pressure that Defendants created with their false accusations
 23   about CoreCivic.
 24            111.     Again, Defendants took to the Forbes platform to applaud
 25   themselves for their work in pushing Bank of America to make that decision, under
 26
 27
 28   34
           Exhibit B.
                                               - 26 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 27 of 48 Page ID #:27



  1   the banner of #FamiliesBelongTogether.35 Defendants also noted that the bank’s
  2   decision came on the heels of a viral image showing a father and his two-year-old
  3   daughter who had drowned trying to enter the US border, writing: “exposure to the
  4   graphic treatment of migrant children has sparked debate and outrage in the US
  5   (and beyond) about the ways in which we not only allow—but actually profit
  6   from—the suffering of asylum seekers.”
  7         112.      Defendants’ June 26th story also noted that Bank of America’s
  8   decision corresponded with protests by Wayfair workers who were angry about the
  9   company’s “decision to sell furniture to operators of facilities for migrant children
 10   detained at the border.”
 11         113.      The very next day, a majority of the investors who had committed
 12   to investing in CoreCivic’s Term Loan B withdrew their proposals and the bank
 13   arranging the financing was unable to consummate the deal.
 14         114.      While on the October 19, 2019 Van Jones show, Simon, speaking
 15   on behalf of herself and Candide, boasted about the financial and reputational
 16   damage Defendants’ accusations had done, stating that through the Families Belong
 17   Together coalition, Defendants had been able to encourage “over 60 percent” of the
 18   known banks providing “credit and term loans to CoreCivic” to pull their funding
 19   which “means [CoreCivic is] going to be struggling when it’s time to raise more
 20   money... .”36
 21         115.      Defendants made similar claims in an October 24, 2019 SoCap19
 22   panel discussion and encouraged the audience to cheer for the financial and
 23
 24
      35
         Morgan Simon, Bank of America, Wayfair, Join those Saying “No” To Profiting
 25
      From Family Detention, Forbes (June 26, 2019),
 26   https://www.forbes.com/sites/morgansimon/2019/06/26/bank-of-america-wayfair-
 27   join-those-saying-no-to-profiting-from-family-detention/#168621c56200.
      36
         The Van Jones Show, CNN (Oct. 19, 2019), transcript available at,
 28   http://transcripts.cnn.com/TRANSCRIPTS/1910/19/vjs.01.html.
                                               - 27 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 28 of 48 Page ID #:28



  1   reputational damage they had done to CoreCivic.37
  2           116.     In December 2019, CoreCivic entered into a new Term Loan B.
  3   However, due to the market pressure that Defendants deliberately manufactured
  4   with their false accusations, the Term Loan B was at a higher interest rate and on
  5   less favorable terms than had been offered in June 2019. The higher borrowing
  6   costs amount to nearly $8 million more per year than the cost under the previous
  7   loan terms.
  8           117.     In sum, as a result of Defendants, false accusations, CoreCivic has
  9   suffered reputational and financial harm.
 10                                COUNT ONE – DEFAMATION
 11                                (AGAINST ALL DEFENDANTS)
 12           118.     Plaintiff repeats and re-alleges each of the foregoing paragraphs as
 13   if set forth fully herein.
 14           119.     Defendants made false and defamatory statements about CoreCivic
 15   to a worldwide internet audience on multiple occasions beginning on March 5,
 16   2019.
 17           120.     Specifically, Defendants made the following false and defamatory
 18   statements of fact concerning CoreCivic:
 19                    a. On March 5, 2019, Defendants published an article on the
 20                        Forbes.com platform titled JPMorgan Chase Is Done With
 21                        Private Prisons, which states: “After years of targeted actions
 22                        by everyday activists and concerned shareholders, JP Morgan
 23                        Chase announced early this morning that they will stop
 24                        financing GEO Group and CoreCivic—the largest operators of
 25
 26
      37
 27     SOCAP, SOCAP10 Livestream Oct. 24, YouTube (Oct. 24, 2019),
      https://www.youtube.com/watch?v=oFPy8nlWDIo&t=12509s.
 28
                                               - 28 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 29 of 48 Page ID #:29



  1                    private prisons and immigrant detention centers in the U.S. …
  2                    As explored in “What Do Big Banks Have to Do With Private
  3                    Prisons,” GEO Group and CoreCivic have a long history of
  4                    profiting from mass incarceration: they make money when beds
  5                    are filled, justly or unjustly, which is why they’ve spent $25M
  6                    on lobbying over the past three decades to push for harsher
  7                    criminal justice and immigration laws. Interestingly, while
  8                    only 10% of prisons and jails nationwide are for-profit, a third
  9                    of all immigration detention centers are privately owned…
 10                    receiving over $1B a year in contracts from ICE (almost $5.5M
 11                    a day of taxpayer money). Since news of family separation at
 12                    the southern border began shedding more light on the abuses
 13                    inside such private facilities, activists across the country have
 14                    been paying careful attention to who actually enables private
 15                    prison companies in their day to day operations. In other words,
 16                    they’ve been meticulously following the money story behind the
 17                    story – and found that brand-name banks like Chase, Wells
 18                    Fargo and Bank of America have provided billions in financing
 19                    to private prisons over the past decade. Over the past few years,
 20                    there’s been a steady drumbeat of actions from civil society
 21                    addressing this relationship. … Then in 2018, united under the
 22                    hashtag #FamiliesBelongTogether, 80+ organizations—from
 23                    immigrant rights nonprofits to social investing firms—came
 24                    together to form a corporate accountability committee
 25                    targeting big banks through both insider conversations and
 26                    consumer-facing strategies (in full disclosure, the author’s firm
 27                    Candide Group, and its project Real Money Moves, are
 28                    members of the committee). … On February 14th, Families
                                            - 29 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 30 of 48 Page ID #:30



  1                    Belong Together coalition members … put this ethos into
  2                    action with protests at over 100 bank branches, and over
  3                    150,000 petition signatures asking Chase and Wells Fargo to
  4                    break up with private prisons—or pledging to break up with
  5                    their banks instead.”
  6                  b. On March 5, 2019 and again on October 10, 2019, Defendants
  7                    republished their article titled What Do Big Banks Have To Do
  8                    With Family Detention? #FamiliesBelongTogether Explains on
  9                    the Forbes.com platform, by publishing a hyperlink to the
 10                    article, describing the article, and inviting readers to read it. The
 11                    article states: “The two largest private prison companies,
 12                    CoreCivic and GeoGroup, have over $2BN a year in ICE
 13                    contracts, managing some of the detention centers that have
 14                    been at the heart of the controversy over the separation of
 15                    families and incarceration of individuals for crossing the US
 16                    border. Most investors are unlikely to have these two
 17                    companies directly in their portfolio—managed as REITS, they
 18                    are majority-owned by the funds Vanguard and Fidelity—but
 19                    that means your portfolio may still be connected to private
 20                    prisons, and by extension, the family detention crisis. More than
 21                    85 organizations … have joined under a coalition effort called
 22                    Families Belong Together to urge Wells Fargo and JP Morgan
 23                    Chase to stop financing Geo Group and CoreCivic. … Families
 24                    Belong Together emerged in response to the family detention
 25                    crisis, starting with the recent separation of families at the
 26                    border which drew national attention to what has been a long-
 27                    standing issue. The coalition’s work is widespread, given the
 28                    depth of the crisis, from helping to reunite families to seeking
                                            - 30 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 31 of 48 Page ID #:31



  1                     just and comprehensive immigration reform. There is
  2                     specifically a Corporate Accountability branch of the coalition
  3                     focused on addressing the role of CoreCivic and GEO Group,
  4                     two large for-profit prison corporations that hold contracts to
  5                     operate detention centers, and are profiting off the pain and
  6                     separation of families. … We … have long worked on family
  7                     separation and the incarceration of our families at the border.
  8                     … At the Trump Administration’s direction, children have
  9                     been intentionally separated from their parents and held in
 10                     detention, immigrants seeking asylum have been incarcerated,
 11                     and, more recently, allegations have emerged of numerous cases
 12                     involving federal officials’ verbal, physical and sexual abuse of
 13                     migrant children within detention facilities.”
 14                  c. On March 6, 2019, Defendants republished the above statements
 15                     on Twitter by hyperlinking to their March 5, 2019 article:
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             - 31 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 32 of 48 Page ID #:32



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19                  d. On September 30, 2019, Defendants published an article on the
 20                     Forbes.com platform titled GEO Group Runs Out of Banks as
 21                     100% of Banking Partners Say ‘No’ to the Private Prison
 22                     Sector, which stated: “All of the existing banking partners to
 23                     private prison leader GEO Group have now officially committed
 24                     to ending ties with the private prison and immigrant detention
 25                     industry. These banks are JPMorgan Chase, Wells Fargo, Bank
 26                     of America, SunTrust, BNP Paribas, Fifth Third Bancorp,
 27                     Barclays, and PNC. This exodus comes in the wake of demands
 28                     by grassroots activists—many under the banner of the

                                            - 32 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 33 of 48 Page ID #:33



  1                    #FamiliesBelongTogether coalition—shareholders,
  2                    policymakers, and investors. Major banks supporting the
  3                    private prisons behind mass incarceration and immigrant
  4                    detention have now committed to not renew $2.4B in credit lines
  5                    and term loans to industry giants GEO Group and CoreCivic.
  6                    … Given their business model depends on keeping a
  7                    consistent and increasing number of people incarcerated, it’s
  8                    been speculated and critiqued that this is why GEO Group and
  9                    CoreCivic have spent $25M lobbying over the past three
 10                    decades to push for harsher criminal justice and immigration
 11                    laws. A cycle emerges when one follows the money: everyday
 12                    people put their money in banks, banks lend that money out to
 13                    the private prison industry, the private prison industry uses that
 14                    financing for their day to day work including lobbying, which
 15                    successfully funnels more detainees into their facilities, and
 16                    banks reap a payoff from their loans. Banks are only one piece
 17                    of the wider financial lives of private prison companies, which
 18                    include share ownership, bond underwriting, the purchase of
 19                    bonds, and others. Still, in the wake of reputational risk and
 20                    falling share prices, it is questionable at best if new partners will
 21                    take the leap to join GEO Group and CoreCivic in business and
 22                    fill their financing gaps. In addition to the
 23                    #FamiliesBelongTogether coalition representing over 100
 24                    million people nationwide, asset owners and managers of the
 25                    Interfaith Center on Corporate Responsibility and the
 26                    Confluence Philanthropy network, representing over $2B in
 27                    AUM, added their voices to a public letter demanding that banks
 28                    stop financing the private prison industry. … In the meantime,
                                            - 33 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 34 of 48 Page ID #:34



  1                     there’s speculation about what the remaining five banks—
  2                     Regions, Citizens, Pinnacle, First Tennessee, and Synovus—will
  3                     do about their ties to private prisons and immigrant detention.”
  4                  e. On October 10, 2019, Defendants published the following
  5                     statements by revising their March 5, 2019 article: “After years
  6                     of targeted actions by everyday activists and concerned
  7                     shareholders, JP Morgan Chase announced early this morning
  8                     that they will stop financing GEO Group and CoreCivic—the
  9                     largest operators of private prisons and immigrant detention
 10                     centers in the U.S. … As explored in “What Do Big Banks
 11                     Have to Do With Private Prisons,” GEO Group and CoreCivic
 12                     have a long history of profiting from mass incarceration: they
 13                     make money when beds are filled, justly or unjustly. Together,
 14                     they’ve spent a combined $25M on lobbying over the past three
 15                     decades. Disclosures show they’ve lobbied on a number of
 16                     bills related to funding for ICE enforcement over the years.
 17                     GEO Group and CoreCivic say that they don’t lobby on
 18                     legislation or policies that would affect the basis for or length
 19                     of incarceration or detention, but according to the Justice
 20                     Policy Institute, both companies have served on task forces of
 21                     the American Legislative Exchange Council (ALEC), which
 22                     has written and promoted model legislation focused on
 23                     mandatory minimum sentences, three strikes laws, and “truth
 24                     in sentencing” legislation. Interestingly, while only 10% of
 25                     prisons and jails nationwide are for-profit, a third of all
 26                     immigration detention centers are privately owned… receiving
 27                     over $1B a year in contracts from ICE (almost $5.5M a day of
 28                     taxpayer money). Since news of family separation at the
                                             - 34 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 35 of 48 Page ID #:35



  1                    southern border began shedding more light on the abuses
  2                    inside such private facilities, activists across the country have
  3                    been paying careful attention to who actually enables private
  4                    prison companies in their day to day operations. In other words,
  5                    they’ve been meticulously following the money story behind
  6                    the story – and found that brand-name banks like Chase,
  7                    Wells Fargo and Bank of America have provided billions in
  8                    financing to private prisons over the past decade. Over the
  9                    past few years, there’s been a steady drumbeat of actions from
 10                    civil society addressing this relationship. … Then in 2018,
 11                    united under the hashtag #FamiliesBelongTogether, 80+
 12                    organizations—from immigrant rights nonprofits to social
 13                    investing firms—came together to form a corporate
 14                    accountability committee targeting big banks through both
 15                    insider conversations and consumer-facing strategies (in full
 16                    disclosure, the author’s firm Candide Group, and its project
 17                    Real Money Moves, are members of the committee). … On
 18                    February 14th, Families Belong Together coalition members
 19                    … put this ethos into action with protests at over 100 bank
 20                    branches, and over 150,000 petition signatures asking Chase
 21                    and Wells Fargo to break up with private prisons—or pledging
 22                    to break up with their banks instead. … Clarification: This
 23                    article does not intend to suggest that CoreCivic or GEO
 24                    Group housed children separated from their parents pursuant
 25                    to the Trump family separation policy. CoreCivic has stated,
 26                    “CoreCivic does not and has never housed children separated
 27                    from their parents pursuant to the Trump family separation
 28                    policy.” … While the terminology of “family separation”
                                            - 35 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 36 of 48 Page ID #:36



  1                       tends to focus on the detention of children, I view the
  2                       phenomena of family separation as more broad (for instance,
  3                       inclusive of separating a grown adult from their aging parent,
  4                       or spouse from spouse, or a parent being incarcerated while
  5                       their child remains free, etc.). Family separation is thus
  6                       practiced in the context of both immigration and mass
  7                       incarceration, such that it is possible to participate in family
  8                       separation without participating in the housing of children.”
  9                   f. On October 10-11, 2019, Defendants published the following
 10                       statements by revising their September 30, 2019 article on the
 11                       Forbes.com platform: “Given their business model depends on
 12                       keeping a consistent and increasing number of people
 13                       incarcerated, it’s been speculated and critiqued that this is why
 14                       GEO Group and CoreCivic have spent $25M lobbying over the
 15                       past three decades. Disclosures show they’ve lobbied on a
 16                       number of bills related to funding for ICE enforcement over the
 17                       years. Both GEO Group and CoreCivic say that they don’t
 18                       lobby on legislation or policies that would affect the basis for or
 19                       length of incarceration or detention, but according to the Justice
 20                       Policy Institute, both companies have served on task forces of
 21                       the American Legislative Exchange Council (ALEC), which has
 22                       written and promoted model legislation focused on mandatory
 23                       minimums sentences [sic], three strikes laws, and “truth in
 24                       sentencing legislation.”
 25         121.      Defendants’ statements were intended to and did falsely convey
 26   that CoreCivic operates immigrant detention facilities for children separated from
 27   their parents at the border and that CoreCivic lobbies for harsher sentencing and
 28   immigration laws.
                                               - 36 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 37 of 48 Page ID #:37



  1         122.      Defendants’ accusations are reasonably understood to be statements
  2   of fact about CoreCivic, and were understood by people who read them to be
  3   statements of fact about CoreCivic.
  4         123.      Defendants’ statements are false. CoreCivic does not and has never
  5   operated immigrant detention facilities for children separated from their parents at
  6   the border. Those facilities are operated by the government or by other companies.
  7   Under long-standing policy, CoreCivic does not lobby for harsher sentencing or
  8   immigration laws.
  9         124.      Defendants’ statements are defamatory and libelous per se.
 10   Defendants’ falsehoods have exposed CoreCivic to hatred and contempt. Indeed,
 11   Defendants have boasted about the success they have had in causing the public to
 12   shun and avoid the company and in driving up the cost of capital. Defendants’
 13   statements were calculated to—and did in fact—provoke outrage and cause the
 14   company reputational and financial damage, to Defendants’ financial benefit.
 15         125.      Defendants had no applicable privilege or legal authorization to
 16   make these false and defamatory statements or, if they did, they abused it.
 17         126.      As set forth above in detail, Defendants published these statements
 18   with actual malice, including by disregarding their first-hand knowledge,
 19   purposefully avoiding or intentionally disregarding numerous publicly available
 20   sources rebutting their false claims, purposefully avoiding contacting CoreCivic for
 21   comment before publication, and—when specifically put on notice of the truth and
 22   asked to retract—doubling down on and republishing their false accusations, all in
 23   furtherance of their plan to enrich themselves at CoreCivic’s expense. Upon
 24   information and belief, discovery will reveal additional evidence of Defendants’
 25   actual malice, including their financial motivation to divert capital from CoreCivic
 26   to the investment products from which they profit.
 27         127.      Defendants made these false and defamatory statements
 28   intentionally, willfully, maliciously, and in conscious disregard of CoreCivic’s
                                              - 37 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 38 of 48 Page ID #:38



  1   rights and reputation and of the truth.
  2          128.      Defendants’ defamatory falsehoods have been repeated and
  3   republished by numerous people, which was reasonably foreseeable to—and
  4   specifically intended and expected by—Defendants.
  5          129.      As a direct and foreseeable result of Defendants’ false and
  6   defamatory accusations, CoreCivic has suffered financial and reputational harm.
  7          130.      As a result of Defendants’ false and defamatory accusations,
  8   CoreCivic has been forced to make an expenditure of money to remedy the
  9   defamation.
 10          131.      In view of the forgoing, CoreCivic is entitled to actual, assumed,
 11   punitive, and other damages in an amount to be specifically determined at trial.
 12                 COUNT TWO – DEFAMATION BY IMPLICATION
 13                                (AGAINST ALL DEFENDANTS)
 14          132.      Plaintiff repeats and re-alleges each of the foregoing paragraphs as
 15   if set forth fully herein.
 16          133.      Defendants made a series of statements that were reasonably
 17   capable of sustaining an incorrect and defamatory meaning about CoreCivic to a
 18   worldwide internet audience on multiple occasions beginning on March 5, 2019.
 19          134.      Specifically, Defendants juxtaposed the following series of facts
 20   and statements so as to imply a defamatory connection between them or otherwise
 21   create a defamatory implication concerning CoreCivic:
 22          135.      On March 5, 2019, Defendants published an article on the
 23   Forbes.com platform titled JPMorgan Chase Is Done With Private Prisons, which
 24   states: “After years of targeted actions by everyday activists and concerned
 25   shareholders, JP Morgan Chase announced early this morning that they will stop
 26   financing GEO Group and CoreCivic—the largest operators of private prisons and
 27   immigrant detention centers in the U.S. … As explored in “What Do Big Banks
 28   Have to Do With Private Prisons,” GEO Group and CoreCivic have a long history
                                                - 38 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 39 of 48 Page ID #:39



  1   of profiting from mass incarceration: they make money when beds are filled, justly
  2   or unjustly, which is why they’ve spent $25M on lobbying over the past three
  3   decades to push for harsher criminal justice and immigration laws. Interestingly,
  4   while only 10% of prisons and jails nationwide are for-profit, a third of all
  5   immigration detention centers are privately owned… receiving over $1B a year in
  6   contracts from ICE (almost $5.5M a day of taxpayer money). Since news of family
  7   separation at the southern border began shedding more light on the abuses inside
  8   such private facilities, activists across the country have been paying careful
  9   attention to who actually enables private prison companies in their day to day
 10   operations. In other words, they’ve been meticulously following the money story
 11   behind the story – and found that brand-name banks like Chase, Wells Fargo and
 12   Bank of America have provided billions in financing to private prisons over the
 13   past decade. Over the past few years, there’s been a steady drumbeat of actions
 14   from civil society addressing this relationship. … Then in 2018, united under the
 15   hashtag #FamiliesBelongTogether, 80+ organizations—from immigrant rights
 16   nonprofits to social investing firms—came together to form a corporate
 17   accountability committee targeting big banks through both insider conversations
 18   and consumer-facing strategies (in full disclosure, the author’s firm Candide
 19   Group, and its project Real Money Moves, are members of the committee). … On
 20   February 14th, Families Belong Together coalition members … put this ethos into
 21   action with protests at over 100 bank branches, and over 150,000 petition
 22   signatures asking Chase and Wells Fargo to break up with private prisons—or
 23   pledging to break up with their banks instead.”
 24                a. On March 5, 2019 and again on October 10, 2019, Defendants
 25                   republished their article titled What Do Big Banks Have To Do
 26                   With Family Detention? #FamiliesBelongTogether Explains on the
 27                   Forbes.com platform, by publishing a hyperlink to the article,
 28                   describing the article, and inviting readers to read it. The article
                                               - 39 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 40 of 48 Page ID #:40



  1                  states: “The two largest private prison companies, CoreCivic and
  2                  GeoGroup, have over $2BN a year in ICE contracts, managing
  3                  some of the detention centers that have been at the heart of the
  4                  controversy over the separation of families and incarceration of
  5                  individuals for crossing the US border. Most investors are
  6                  unlikely to have these two companies directly in their portfolio—
  7                  managed as REITS, they are majority-owned by the
  8                  funds Vanguard and Fidelity—but that means your portfolio may
  9                  still be connected to private prisons, and by extension, the family
 10                  detention crisis. More than 85 organizations … have joined under a
 11                  coalition effort called Families Belong Together to urge Wells
 12                  Fargo and JP Morgan Chase to stop financing Geo Group and
 13                  CoreCivic. … Families Belong Together emerged in response to
 14                  the family detention crisis, starting with the recent separation of
 15                  families at the border which drew national attention to what has
 16                  been a long-standing issue. The coalition’s work is widespread,
 17                  given the depth of the crisis, from helping to reunite families to
 18                  seeking just and comprehensive immigration reform. There is
 19                  specifically a Corporate Accountability branch of the coalition
 20                  focused on addressing the role of CoreCivic and GEO Group, two
 21                  large for-profit prison corporations that hold contracts to operate
 22                  detention centers, and are profiting off the pain and separation of
 23                  families. … We … have long worked on family separation and the
 24                  incarceration of our families at the border. … At the Trump
 25                  Administration’s direction, children have been intentionally
 26                  separated from their parents and held in detention,
 27                  immigrants seeking asylum have been incarcerated, and, more
 28                  recently, allegations have emerged of numerous cases involving
                                             - 40 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 41 of 48 Page ID #:41



  1                  federal officials’ verbal, physical and sexual abuse of migrant
  2                  children within detention facilities.”
  3               b. On March 6, 2019, Defendants republished the above statements on
  4                  Twitter by hyperlinking to their March 5, 2019 article:
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
                  c. On September 30, 2019, Defendants published an article on the
 25
                     Forbes.com platform titled GEO Group Runs Out of Banks as
 26
                     100% of Banking Partners Say ‘No’ to the Private Prison Sector,
 27
                     which stated: “All of the existing banking partners to private prison
 28
                                             - 41 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 42 of 48 Page ID #:42



  1                  leader GEO Group have now officially committed to ending ties
  2                  with the private prison and immigrant detention industry. These
  3                  banks are JPMorgan Chase, Wells Fargo, Bank of America,
  4                  SunTrust, BNP Paribas, Fifth Third Bancorp, Barclays, and PNC.
  5                  This exodus comes in the wake of demands by grassroots
  6                  activists—many under the banner of the #FamiliesBelongTogether
  7                  coalition—shareholders, policymakers, and investors. Major banks
  8                  supporting the private prisons behind mass incarceration and
  9                  immigrant detention have now committed to not renew $2.4B in
 10                  credit lines and term loans to industry giants GEO Group and
 11                  CoreCivic. … Given their business model depends on keeping a
 12                  consistent and increasing number of people incarcerated, it’s
 13                  been speculated and critiqued that this is why GEO Group and
 14                  CoreCivic have spent $25M lobbying over the past three decades
 15                  to push for harsher criminal justice and immigration laws. A
 16                  cycle emerges when one follows the money: everyday people put
 17                  their money in banks, banks lend that money out to the private
 18                  prison industry, the private prison industry uses that financing for
 19                  their day to day work including lobbying, which successfully
 20                  funnels more detainees into their facilities, and banks reap a
 21                  payoff from their loans. Banks are only one piece of the wider
 22                  financial lives of private prison companies, which include share
 23                  ownership, bond underwriting, the purchase of bonds, and others.
 24                  Still, in the wake of reputational risk and falling share prices, it is
 25                  questionable at best if new partners will take the leap to join GEO
 26                  Group and CoreCivic in business and fill their financing gaps. In
 27                  addition to the #FamiliesBelongTogether coalition representing
 28                  over 100 million people nationwide, asset owners and managers of
                                              - 42 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 43 of 48 Page ID #:43



  1                  the Interfaith Center on Corporate Responsibility and the
  2                  Confluence Philanthropy network, representing over $2B in AUM,
  3                  added their voices to a public letter demanding that banks stop
  4                  financing the private prison industry. … In the meantime, there’s
  5                  speculation about what the remaining five banks—Regions,
  6                  Citizens, Pinnacle, First Tennessee, and Synovus—will do about
  7                  their ties to private prisons and immigrant detention.”
  8               d. On October 10, 2019, Defendants published the following
  9                  statements by revising their March 5, 2019 article: “After years of
 10                  targeted actions by everyday activists and concerned shareholders,
 11                  JP Morgan Chase announced early this morning that they will stop
 12                  financing GEO Group and CoreCivic—the largest operators of
 13                  private prisons and immigrant detention centers in the U.S. …
 14                  As explored in “What Do Big Banks Have to Do With Private
 15                  Prisons,” GEO Group and CoreCivic have a long history of
 16                  profiting from mass incarceration: they make money when beds are
 17                  filled, justly or unjustly. Together, they’ve spent a combined
 18                  $25M on lobbying over the past three decades. Disclosures show
 19                  they’ve lobbied on a number of bills related to funding for ICE
 20                  enforcement over the years. GEO Group and CoreCivic say that
 21                  they don’t lobby on legislation or policies that would affect the
 22                  basis for or length of incarceration or detention, but according to
 23                  the Justice Policy Institute, both companies have served on task
 24                  forces of the American Legislative Exchange Council (ALEC),
 25                  which has written and promoted model legislation focused on
 26                  mandatory minimum sentences, three strikes laws, and “truth in
 27                  sentencing” legislation. Interestingly, while only 10% of prisons
 28                  and jails nationwide are for-profit, a third of all immigration
                                             - 43 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 44 of 48 Page ID #:44



  1                  detention centers are privately owned… receiving over $1B a year
  2                  in contracts from ICE (almost $5.5M a day of taxpayer money).
  3                  Since news of family separation at the southern border began
  4                  shedding more light on the abuses inside such private facilities,
  5                  activists across the country have been paying careful attention to
  6                  who actually enables private prison companies in their day to day
  7                  operations. In other words, they’ve been meticulously following
  8                  the money story behind the story – and found that brand-name
  9                  banks like Chase, Wells Fargo and Bank of America have
 10                  provided billions in financing to private prisons over the past
 11                  decade. Over the past few years, there’s been a steady drumbeat of
 12                  actions from civil society addressing this relationship. … Then in
 13                  2018, united under the hashtag #FamiliesBelongTogether, 80+
 14                  organizations—from immigrant rights nonprofits to social
 15                  investing firms—came together to form a corporate accountability
 16                  committee targeting big banks through both insider conversations
 17                  and consumer-facing strategies (in full disclosure, the author’s
 18                  firm Candide Group, and its project Real Money Moves, are
 19                  members of the committee). … On February 14th, Families
 20                  Belong Together coalition members … put this ethos into action
 21                  with protests at over 100 bank branches, and over 150,000
 22                  petition signatures asking Chase and Wells Fargo to break up
 23                  with private prisons—or pledging to break up with their banks
 24                  instead. … Clarification: This article does not intend to suggest
 25                  that CoreCivic or GEO Group housed children separated from
 26                  their parents pursuant to the Trump family separation policy.
 27                  CoreCivic has stated, “CoreCivic does not and has never housed
 28                  children separated from their parents pursuant to the Trump
                                             - 44 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 45 of 48 Page ID #:45



  1                   family separation policy.” … While the terminology of “family
  2                   separation” tends to focus on the detention of children, I view the
  3                   phenomena of family separation as more broad (for instance,
  4                   inclusive of separating a grown adult from their aging parent, or
  5                   spouse from spouse, or a parent being incarcerated while their
  6                   child remains free, etc.). Family separation is thus practiced in
  7                   the context of both immigration and mass incarceration, such
  8                   that it is possible to participate in family separation without
  9                   participating in the housing of children.”
 10                e. On October 10-11, 2019, Defendants published the following
 11                   statements by revising their September 30, 2019 article on the
 12                   Forbes.com platform: “Given their business model depends on
 13                   keeping a consistent and increasing number of people
 14                   incarcerated, it’s been speculated and critiqued that this is why
 15                   GEO Group and CoreCivic have spent $25M lobbying over the
 16                   past three decades. Disclosures show they’ve lobbied on a number
 17                   of bills related to funding for ICE enforcement over the years. Both
 18                   GEO Group and CoreCivic say that they don’t lobby on legislation
 19                   or policies that would affect the basis for or length of incarceration
 20                   or detention, but according to the Justice Policy Institute, both
 21                   companies have served on task forces of the American Legislative
 22                   Exchange Council (ALEC), which has written and promoted model
 23                   legislation focused on mandatory minimums sentences [sic], three
 24                   strikes laws, and “truth in sentencing legislation.”
 25         136.      Defendants’ statements were intended to and did falsely convey
 26   that CoreCivic operates immigrant detention facilities for children separated from
 27   their parents at the border and that CoreCivic lobbies for harsher sentencing and
 28   immigration laws.
                                              - 45 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 46 of 48 Page ID #:46



  1         137.       Defendants’ accusations and implications are reasonably
  2   understood to be statements of fact about CoreCivic, and were understood by
  3   people who read them to be statements of fact about CoreCivic.
  4         138.       Defendants juxtaposed a series of statements so as to create a false
  5   implication. CoreCivic does not and has never operated immigrant detention
  6   facilities for children separated from their parents at the border. Those facilities are
  7   operated by the government or by other companies. Under long-standing policy,
  8   CoreCivic does not lobby for harsher sentencing or immigration laws.
  9         139.       Defendants’ statements create an implication that is defamatory and
 10   libelous per se. Defendants’ falsehoods have exposed CoreCivic to hatred and
 11   contempt. Indeed, Defendants have boasted about the success they have had in
 12   causing the public to shun and avoid the company and in driving up the cost of
 13   capital. Defendants’ statements were calculated to—and did in fact—provoke
 14   outrage and cause the company reputational and financial damage, to Defendants’
 15   financial benefit.
 16         140.       Defendants had no applicable privilege or legal authorization to
 17   create these false and defamatory implications or, if they did, they abused it.
 18         141.       As set forth above in detail, Defendants published these statements
 19   with actual malice, including by disregarding their first-hand knowledge,
 20   purposefully avoiding or intentionally disregarding numerous publicly available
 21   sources rebutting their false claims, purposefully avoiding contacting CoreCivic for
 22   comment before publication, and—when specifically put on notice of the truth and
 23   asked to retract—doubling down on and republishing their false accusations, all in
 24   furtherance of their plan to enrich themselves at CoreCivic’s expense. Upon
 25   information and belief, discovery will reveal additional evidence of Defendants’
 26   actual malice, including their financial motivation to divert capital from CoreCivic
 27   to the investment products from which they profit.
 28         142.       Defendants juxtaposed these series of statements so as to imply a
                                               - 46 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 47 of 48 Page ID #:47



  1   defamatory connection between them or otherwise create a defamatory implication
  2   and they did this intentionally, willfully, maliciously, and in conscious disregard of
  3   CoreCivic’s rights and reputation and of the truth.
  4         143.          Defendants’ defamatory falsehoods have been repeated and
  5   republished by numerous people, which was reasonably foreseeable to—and
  6   specifically intended and expected by—Defendants.
  7         144.          As a direct and foreseeable result of Defendants’ false and
  8   defamatory implications, CoreCivic has suffered financial and reputational harm.
  9         145.          As a result of Defendants’ false and defamatory implications,
 10   CoreCivic has been forced to make an expenditure of money to remedy the
 11   defamation.
 12         146.          In view of the forgoing, CoreCivic is entitled to actual, assumed,
 13   punitive, and other damages in an amount to be specifically determined at trial.
 14                                    PRAYER FOR RELIEF
 15         WHEREFORE, Plaintiff respectfully requests that the Court enter an award
 16   in Plaintiff’s favor, and against Defendants, as follows:
 17                 (1)      awarding compensatory damages in an amount to be proven at
 18                          trial;
 19                 (2)      awarding punitive damages in an amount to be determined at trial;
 20                 (3)      awarding a narrowly-tailored order enjoining Defendants from
 21                          repeating their defamatory statements about CoreCivic;
 22                 (4)      awarding a narrowly-tailored injunction compelling Defendants
 23                          to delete any posts adjudicated by this Court to be defamatory;
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                  - 47 -
Case 2:20-cv-02128-ODW-SK Document 1 Filed 03/04/20 Page 48 of 48 Page ID #:48



  1               (5)   awarding costs of the suit incurred herein; and
  2               (6)   such other and further relief as the Court deems appropriate.
  3
  4   Dated:   March 4, 2020
  5
  6                                       By: /s/ Michael B. McClellan
                                          Michael B. McClellan, CBN 241570
  7
                                          NEWMEYER & DILLION LLP
  8                                       895 Dove Street, Fifth Floor
                                          Newport Beach, CA 92660
  9
                                          Telephone: (949) 854-7000
 10                                       Email: Michael.McClellan@ndlf.com
 11
                                          Elizabeth M. Locke (Pro Hac Vice
 12                                       Application Forthcoming), VA Bar
                                          No.71784
 13
                                          Megan L. Meier (Pro Hac Vice Application
 14                                       Forthcoming), VA Bar No. 88720
                                          Shannon Timmann (Pro Hac Vice
 15
                                          Application Forthcoming), DC Bar No.
 16                                       1614929
 17                                       CLARE LOCKE LLP
                                          10 Prince Street
 18                                       Alexandria, VA 22314
 19                                       Telephone: (202) 628-7400
                                          Email: libby@clarelocke.com
 20                                       Email: megan@clarelocke.com
 21                                       Email: shannon@clarelocke.com

 22                                       Attorneys for Plaintiff CoreCivic, Inc.
 23
 24
 25
 26
 27
 28
                                            - 48 -
